                                              Case 3:20-cv-08183-LB Document 70 Filed 08/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       SUSAN JOHNSON,                                     Case No. 20-cv-08183-LB
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING MOTION TO
                                  13                v.                                        DISMISS
                                  14       BLUE NILE, INC., et al.,                           Re: ECF No. 57
                                  15                       Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18         Blue Nile sells jewelry online and uses FullStory’s software to see what visitors to its website

                                  19   are doing.1 The plaintiff — on behalf of a putative California class — claims that this is an illegal

                                  20   wiretap and a violation of her right to privacy under California law.2 The court previously

                                  21   dismissed the case primarily because the plaintiff did not plausibly plead wiretapping. The

                                  22   amended complaint does not cure the previous complaint’s deficiencies. The court thus grants

                                  23   Blue Nile’s and FullStory’s motion to dismiss.

                                  24

                                  25

                                  26
                                  27
                                       1
                                        Second Am. Compl. (SAC) – ECF No. 53 at 5–8 (¶¶ 19–30). Citations refer to material in the Electronic
                                       Case File (ECF); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Id. at 18–23 (¶¶ 78–107).

                                       ORDER – No. 20-cv-08183-LB
                                              Case 3:20-cv-08183-LB Document 70 Filed 08/13/21 Page 2 of 3




                                   1                                               STATEMENT

                                   2         The previous dismissal order summarized the allegations about the alleged wiretapping.3 The

                                   3   main allegations in the current complaint have not changed. In short, Blue Nile uses FullStory’s

                                   4   “session replay” software to watch what its users are doing. The current complaint adds

                                   5   allegations about how FullStory accesses and analyzes data for its clients (such as indexing it for

                                   6   the client’s use and showing a user’s purchase history).4

                                   7         The previous order found no specific jurisdiction over FullStory, a Georgia-based company

                                   8   incorporated in Delaware.5 The current complaint adds jurisdictional allegations: Blue Nile

                                   9   advertises its products in California, and FullStory “wiretaps geolocation information.”6

                                  10         All parties consented to magistrate jurisdiction under 28 U.S.C. § 636.7 The court has subject-

                                  11   matter jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d).8 The case is related to

                                  12   Graham v. Noom, Inc., No. 3:20-cv-06903-LB (N.D. Cal.), and raises similar issues.9 The court
Northern District of California
 United States District Court




                                  13   held a hearing on August 12, 2021.

                                  14                                                ANALYSIS

                                  15         The reasoning in Graham v. Noom controls here: FullStory is not a third-party wiretapper

                                  16   because it is not an outsider and instead is a software vendor that provides a service that allows

                                  17   Blue Nile to analyze its own data. The plaintiff does not state a claim for wiretapping (or invasion

                                  18   of privacy based on the wiretapping) for the reasons in the court’s earlier order. The new

                                  19   allegations — illuminating the functionalities of the software — do not change this conclusion.10

                                  20

                                  21

                                  22

                                  23
                                       3
                                           Order – ECF No. 49 at 2–3. This order incorporates the previous order’s summary by this reference.
                                       4
                                           SAC – ECF No. 53 at 11–13 (¶¶ 47–54).
                                  24   5
                                           Order – ECF No. 49 at 6–7.
                                  25   6
                                           SAC – ECF No. 53 at 3–4 (¶¶ 7, 15).
                                  26
                                       7
                                           Consents – ECF Nos. 29–31.
                                       8
                                           SAC – ECF No. 53 at 3 (¶ 12).
                                  27   9
                                           Order – ECF No. 34 (relating cases).
                                  28   10
                                            Graham v. Noom, Inc., No. 3:20-cv-06903-LB, Order – ECF No. 79 at 2–3.

                                       ORDER – No. 20-cv-08183-LB                          2
                                               Case 3:20-cv-08183-LB Document 70 Filed 08/13/21 Page 3 of 3




                                   1         The plaintiff also lacks standing for the claim under California’s Invasion of Privacy Act: there

                                   2   is no wiretapping, there thus is no injury that creates a private right of action under the statute, and

                                   3   there is no injury in fact that conveys Article III standing.11 Cal. Penal Code § 637.2(a).

                                   4         There is no personal jurisdiction over FullStory either. It is a Georgia-based vendor incorporated

                                   5   in Delaware that sold a product to Blue Nile. The basis for specific personal jurisdiction remains

                                   6   wiretapping. If there were wiretapping, then there would be personal jurisdiction. But there is no

                                   7   wiretapping.12 The analysis for Blue Nile is slightly different: it sells to customers here. But the

                                   8   plaintiff predicates jurisdiction on wiretapping, there is no wiretapping, and thus there is no tort

                                   9   establishing jurisdiction here.13

                                  10                                              CONCLUSION

                                  11         The court dismisses the complaint with prejudice because the plaintiff did not cure the earlier

                                  12   complaint’s deficiencies. This disposes of ECF No. 57.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14         Dated: August 13, 2021

                                  15                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  16                                                     United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       11
                                            Id. at 3.
                                  27   12
                                            Id.
                                  28   13
                                            Order – ECF No. 49 at 6–7.

                                       ORDER – No. 20-cv-08183-LB                          3
